Title: To Benjamin Franklin from Le Roy, 10 February 1783
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin



De Paris ce lundy 10 Fevrier 1783
J’ai lhonneur de vous renvoyer mon Illustre Docteur La lettre de mon beau Père et le projet de rèponse que j’y ai fait tant bien que mal car Je suis bien loin d’y avoir fait parler comme je le désirois, et comme Il le feroit lui même, Le Libérateur de L’Amérique; mais enfin je vous l’envoye telle qu’elle est. Si je n’avois été un profane J’aurois éte vous demender à dîner avec Le détachement de La Loge des neuf Soeurs que vous traitez aujourdhui à ce que m’a dit M. De La Lande qui a bien voulu Se charger de cette lettre. Adieu Mon Illustre Docteur vous savez combien Je vous suis passionnément attaché pour la vie
Le Roy


[On a separate sheet:]
J’ai reçu Monsieur La lettre que vous m’avez fait L’honneur de m’écrire au Sujet de la paix et Je suis fort Sensible à tout ce que vous me marquez de flatteur à cette Occasion. Je ne puis esperer d’y répondre comme je le désire. Je vous prie ainsi de vouloir bien Suppléer à mes expressions car votre langue est Si difficile qu’un etranger et surtout quand il a mon age doit renoncer au plaisir et à la Satisfaction de S’y exprimer d’une manière qui réponde à ce qu’il sent le mieux. Cependant je puis vous dire que je me flatte de l’entendre assez bien pour avoir parfaitement distingué votre compliment de la foule de ceux que m’ont attirré ce grand évenement. Il y a une tournure de franchise et de vérité qui n’appartient qu’aux anciens militaires François et que j’ai déja eu lieu d’observer plusieurs fois. Je joins avec grand plaisir Monsieur Mes Voeux aux Votres pour la prosperité et L’Union èternelle des deux nations. Pour la mienne elle n’oubliera jamais que sans les secours d’un Roi puissant et génereux et les efforts de ses braves troupes elle n’auroit pu être delivrée aussi rapidement du Joug tyrannique de la grande bretagne. C’est une verité qu’elle se plaira à répandre jusques dans les forets les plus reculées de LAmérique et d’age en age jusques à la derniere Posterite.
J’ai Lhonneur détre, &c

Mon petit fils Monsieur qui a èté fort sensible à votre Souvenir me charge de vous en marquer Sa reconnoissance et de vous assurrer de son respect.


